Chancellor Gaíllard.
I concur in the opinion of the circuit court in those parts in which is affirmed, for the reasons assigned in it.
Chancellor Waties.
I concur in affirming the decree of the circuit court in this case in the construction of the will of E. Wilkinson, on the grounds taken in the present decree: but I differ from the majority of the court in the construction of the settlement of W. Clement, for the reasons stated by judge Gail-lard in his separate opinion, which [ have also signed.